Exhibit 10.4

 

Red Hat, Inc.

 

2004 Independent Director Compensation Plan

 

Cash Compensation

 

Basic Retainer:    Each Independent director of the Board of Directors shall
receive an annual cash retainer of $30,000. Lead Director Retainer:    The
independent director who serves as Lead Director, in addition to the Basic
Retainer, shall receive an annual cash retainer of $20,000. Committee Member
Retainer:    Each independent director/member of a standing committee (those
presently being the Audit Committee, the Compensation Committee, and the
Nominating and Corporate Governance Committee), in addition to any other
retainer and in lieu of meeting fees, shall receive an annual cash retainer of:
     Audit Committee Members: $10,000      Compensation or Nominating Committee
Members: $5,000 Committee Chair Retainer:    Each independent director/member of
a standing committee who serves as the chair of that committee, in lieu of the
Committee Member Retainer, shall receive an annual cash retainer of:      Audit
Committee Chair: $20,000      Compensation or Nominating Committee Chair:
$10,000      Provided, however, that should the Lead Director also serve as a
Committee Chair, said individual shall only receive the Committee Member
Retainer and not the Committee Chair Retainer for the committee on which they
serve as chair. Payment of Cash Compensation:    All cash compensation shall be
paid in equal quarterly amounts on August 15, November 15, February 15, and May
15, beginning in August 2004. Deferred Stock Units in Lieu of Cash:    Each
director may elect to receive all or a portion of such cash retainer payment in
deferred stock units (“DSU”) pursuant to the Corporation’s 2004 Long-Term
Incentive Plan. A DSU is a right to receive shares of the Corporation’s common
stock at a future date. The number of DSUs to be received is determined by
dividing the cash compensation deferred by the closing stock price of the
Corporation’s common stock (on such U.S. national exchange on which said stock
principally trades) on the date the cash compensation is due to be paid. The
DSUs are fully vested upon issuance. DSUs may be converted into shares of the
Corporation’s common stock at the earlier of:      (a) termination of the DSU
holder’s Board service; or (b) the date designated by the DSU holder at the time
of issuance of the DSU, such date to be no earlier than one-year following the
date of issuance of the DSU.

 

- 1 -



--------------------------------------------------------------------------------

Equity Compensation      Initial Equity Award:    Upon initial election or
appointment to the Board of Directors, the Corporation will grant to each
non-employee director of the Corporation a non-qualified stock option to
purchase 40,000 shares of Red Hat common stock priced at an exercise price equal
to the fair market value of the Common Stock on the date of such grant, such
options to vest (a) 33.33% on the first anniversary of the date of grant and (b)
8.33% on the first day of each subsequent three month period following the first
anniversary of the initial grant date. Annual Equity Award:    On the date of
each annual stockholders’ meeting, each independent director who has served as a
director of the Corporation for at least eight (8) months prior to such date
will receive an annual equity grant. Such grant will be a non-qualified stock
option to purchase 10,000 shares of Red Hat common stock priced at an exercise
price equal to the fair market value of the Common Stock on the date of such
grant, such options to be fully vested at the time of grant. Other Option
Provisions:    Any Initial Equity Award or Annual Equity Award received as stock
options shall be subject to the following terms: (a) a total term of 5-years
from the date of grant; and (b) an exercise period commencing with vesting and
continuing until the expiration of the option (5 years). In addition,
independent directors are encouraged, but not required, to hold net shares
realized upon exercise of each option grant at least one year, where net shares
represents the value realized after allowance for the cost of exercise and any
taxes due resulting from the exercise. Deferred Stock Units in Lieu of Options:
   Each director may elect to receive deferred stock units in lieu of options
pursuant to the Corporation’s 2004 Long-Term Incentive Plan. The number of DSUs
to be received is 35% of the number of options granted. The DSUs vest on the
same basis of the underlying stock options. DSUs may be converted into shares of
the Corporation’s common stock at the earlier of: (a) termination of the DSU
holder’s Board service; or (b) the date designated by the DSU holder at the time
of issuance of the DSU, such date to be no earlier than one-year following the
date of issuance of the DSU; provided, however, in no case shall such conversion
occur prior to vesting.

 

- 2 -